REG AB 1123 Statement of Compliance I am an authorized officer for IndyMac Bank, F.S.B, the servicer for the transactions listed on the attached schedule and I certify: a) A review of IndyMac Bank's activities during the reporting period and of its performance under the applicable servicing agreement has been made under my supervision. b) To the best of my knowledge, based on such review, except as set forth below IndyMac Bank has fulfilled all of its obligations under the agreement in all material respects throughout the reporting period. By: /s/Robert M. Abramian Robert M. Abramian First Vice President Home Loans Servicing Investor Reporting Indymac Bank By: /s/Bart Vincent Bart Vincent SVP, CFO - Home Loan Servicing HLS Finance Indymac Bank Prepared for: Aurora Loan Services Date: February 29, 2008 Ref: Exhibit A Exhibit
